DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
 

Claim Status
	Claims 1-2, 7-26, and 29 are pending and examined in the following Office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-11, 13-16, 18-22, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 6717034) in view of Michoux (US 20120297507); Sugiura (J. Pestic. Sci., 2004, 29(4): 308-312); Benedetto et al (The Americas Journal of Plant Science and Biotechnology, 2010, 4(1): 1-22), Williamson et al (US 20130130314), De Lojo et al (Journal of Horticultural Science & Biotechnology, 2014, 89(2): 136-140), and Kazutoyo (US 4326877).
The claims are drawn to a method for producing a heterologous protein of interest, the method comprising treating a plant to increase secondary leaf biomass in Nicotiana benthamiana, wherein the treating consists of cultivating the plant in the presence of about 100 to 700 ppm of 6-BAP; introducing one or more than one nucleic acid into the treated plant or portion of the plant, the nucleic acid comprising a nucleotide sequence encoding the heterologous protein of interest operably linked to a regulatory region that is active in the plant; incubating the treated plant under conditions that permit the expression of the nucleotide sequence encoding the heterologous protein of interest, thereby increasing yield of the heterologous protein of interest per gram fresh leaf weight per plant compared to the yield of a plant that has not been treated , compared with a control plant; followed by harvesting the treated 
	The claims are also drawn to harvesting leaves from primary and secondary stems.
	Jiang teaches generating transgenic plants comprising a recombinant polypeptide (see claim 5). 
Jiang teaches increasing leaf biomass can also increase production of plant-derived pharmaceuticals or industrial products. Jiang also teaches that tobacco leaves, in particular, have been employed as plant factories to generate such products. See Background of the Invention. 
Jiang teaches purification of recombinant polypeptides by harvesting the plant. See columns 6 and 7. Jiang also teaches stable and transient transformation. See col 5, lines 40-44.
Jiang does not teach application of benzylaminopurine. Jiang does not teach treating the plant with BAP 14 days prior to introducing the nucleic acid. Jiang does not expressly teach a plant having a ratio of secondary leaf biomass to primary leaf biomass between 0.2:1 and 1:1. 
Michoux teaches their method for producing leafy biomass from undifferentiated plant cells by contacting the plant cells with BAP to produce leafy biomass containing a polypeptide of interest. See claims 1 and 11. Michoux also teaches a 16/8 h light regimen for tobacco seedlings. See paragraph 0140. Michoux also teaches a photoperiod of about 100 μmol/m2/s. 

Benedetto teaches that exogenous cytokinin supply favors the development of shoots and tends to increase leaf biomass. See page 3, right column. Benedetto also sprays plants with BAP to increase the leaf area (figure 3), total number of leaves (figure 4), increases in photosynthetic rate (figure 9), and increased leaf biomass (figure 11). 
Williamson teaches a method of agroinfiltration, the method comprising infiltrating 2-4 week old Nicotiana benthamiana leaves with an Agrobacterium suspension from the underside of the leaves. See paragraph 0056. Williamson also teaches a 16/8h photoperiod. See paragraph 0056 and 0057. 
De Lojo teaches that plants sprayed with BAP at concentrations ranging from 50 ppm to 200 ppm led to increases in leaf shape and rate of leaf appearance. This also resulted in higher biomass accumulation in the roots and shoots. See abstract. See also Figure 1. See also page 140. 
De Lojo teaches that 6-BAP may overcome limitations on shoot growth caused by root restriction as well as increased biomass. See page 136, left column, second paragraph. 
Kazutoyo teaches increased fresh weight of leaves when applying increasing concentrations of BAP at 200 ppm. See Tables 1-6.
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to treat plants with a cytokinin, 6-benzylaminopurine, to increase leaf growth by way of the lateral buds. One of ordinary skill in the art would have been motivated to do so because Jiang teaches that increasing leaf biomass can be useful for increased production of plant-derived pharmaceuticals in tobacco leaves, for example. Although Michoux 
Furthermore, the ordinary artisan would have found it prima facie obvious to supply the growth hormone 14 days prior to the step of infiltrating because Williamson teaches that agroinfiltration of Nicotiana benthamiana leaves occurs in 2-4 week old plants. It would have been obvious to stimulate plant growth via benzylaminopurine around the time shoots develop to promote the growth of lateral buds and leaves. 
The timing of BAP application and the specific amount of BAP applied to a plant are clearly a result effective parameters that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been 
It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
One of ordinary skill in the art would have had a reasonable expectation of success increasing secondary leaf biomass because Sugiura expressly states that 6-benzylaminopurine application results in plants that have more lateral leaf production and because Benedetto demonstrates increased leaf biomass when leaves are sprayed with BAP. Furthermore, the recombinant production of therapeutic proteins in transgenic plants is routine in the art, especially in view of Jiang. 
With respect to Applicant’s amendment that the heterologous protein of interest is increased per gram fresh leaf weight per plant, the Examiner notes that this result would naturally flow from the suggestion of the prior art to use cytokinins, like BAP, to improve the leaf biomass, especially in view of the combination of Sugiura, Benedetto, De Lojo, and Kazutoyo. 
The Examiner contends that the specific ratio of treated secondary leaf biomass to primary leaf biomass would naturally flow from the application of BAP to a plant considering the teachings of Sugiura and Benedetto. 

Response to Arguments: 
	Applicant argues that despite long standing and extensive research of cytokinins to improve plant morphology and the use of plant for protein production, no disclosure in the prior art utilizes cytokinins in plants to produce heterologous proteins. Applicant argues that the novel and inventive aspect underpinning their invention is that cytokinin surprisingly increases the yield of heterologous protein production per gram fresh leaf weight in Nicotiana plants. See pp. 6 and 7 of the remarks. 
	This argument has been fully considered but is not found persuasive. As an initial matter, the Examiner notes that the rejection of record is an obviousness rejection. There is no requirement for a single disclosure to detail exactly the instantly claimed invention. Furthermore, Applicant asserts that the invention is novel because heterologous protein production is increased on a per gram fresh leaf weight basis in Nicotiana. However, the rejection of record addresses this fact. Specifically, Jiang discloses that increasing leaf biomass can be used to increase the production of plant-derived pharmaceutical or industrial products. Thus, there is strong motivation to utilize known methods to improve leaf biomass. The state of the prior art is such that the ordinary artisan would have been well versed in the use of cytokinins to increase leaf biomass. MPEP 2112 is instructive. Something which is old does not become patentable upon the discovery of a new property. In the instant case, as Applicant points out, the knowledge with respect to cytokinins and leaf biomass is well-known. Jiang expressly states that increasing leaf biomass can also increase production of plant-derived pharmaceutical or industrial products. Thus, Applicant merely discovers an unappreciated property (i.e. increased yield of a heterologous protein on a per gram fresh leaf weight basis) of a previously disclosed invention. 


	Applicant argues that the treatment of 100-700 ppm of cytokinin would lead to an increase in heterologous protein yield per gram fresh leaf weight of the plant is not taught. See page 8 of the remarks. 
	This argument is not persuasive. Critically, Applicant ignores the fact that BAP is routinely used to stimulate axillary bud growth in transformed callus to produce a recombinant protein of interest. Although the instantly claimed invention is not anticipated, the ordinary artisan would have found it obvious to utilize cytokinins to improve recombinant protein production, especially in view of the combination of Jiang and Michoux. MPEP 716.02(c) is instructive. Expected beneficial results are evidence of obviousness and evidence of unexpected and expected properties must be weighed. In the instant case, the Examiner has considered Applicant’s alleged unexpected result. However, the knowledge of cytokinins and their usage in stimulating axillary bud to generate transformed plants containing a recombinant protein of interest, the knowledge that cytokinins can be used outside of culture and applied directly to whole plants, and the knowledge that increased biomass increases pharmaceutical and industrial product accumulation outweighs Applicant’s alleged unexpected result. 


	This argument is not found persuasive because the rejection does not state that there is an expected equivalence between biomass increase and protein increase. The knowledge of the ordinary artisan at the time the invention was made was such that increasing biomass would lead to increases in protein production. There is no teaching that the increased biomass would lead to an equivalent increase in protein accumulation. 

	Applicant argues that Jiang does not distinguish between primary and secondary biomass and does not teach treating a plant to increase secondary biomass. Jiang only teaches increasing biomass in general. See page 9 of the remarks. 
	This argument is not persuasive because Applicant argues the references individually where the combination is at issue. Specifically, Michoux teaches that BAP can be used to increase secondary biomass (i.e. axillary buds). Furthermore, the ordinary artisan would have found it prima facie obvious to increase leaf biomass, particularly where agroinfiltration as in Williamson is performed in the leaves. Furthermore, Jiang does not merely teach increasing biomass in general, as alleged by Applicant. Instead, Jiang teaches that leaf biomass can be increased to increase production of plant-derived pharmaceuticals. Given that the prior art is replete with the usage of cytokinins to improve leaf biomass, the instantly claimed invention remains prima facie obvious. 


	This argument is not found persuasive because it is not the role of the Examiner to answer this question nor is there any requirement that there be a single reference that discloses the instantly claimed invention. Indeed, obviousness rejections are sufficient to reject inventions. 

	Applicant alleges that the Examiner’s allegation that the optimum or workable ranges in moot because optimization and routine experimentation is only applicable where the range to be optimized for a purpose is known in the art. Applicant asserts that without the knowledge that cytokinins are beneficial to protein production or indeed have the surprising effect of increasing  yield of heterologous protein to a level greater than would be expected on a per gram fresh leaf weight, the ordinary artisan has no reason to optimize the concentration for protein production. See page 10 of the remarks. 
	This argument is not found persuasive because the application of cytokinins for the purposes of improving leaf biomass and subsequent protein accumulation is known. It is not the unexpected result that is required to be optimized as Applicant has set forth. Instead, the routine experimentation arises from the fact that it is routine to use BAP to improve leaf biomass. It is also known that improving leaf biomass can improve recombinant protein yields, in view of Jiang. 
	 
	Applicant argues that an increase in biomass does not automatically lead to an improvement in protein yield. Applicant cites post-filing evidence for this fact (Shang Thesis prior art. Applicant is reminded that obviousness is determined from the Furthermore, even assuming that Shang were prior art, the Examiner notes that BAP is utilized routine to stimulate leaf biomass from undifferentiated callus for the purposes of producing a recombinant protein of interest, especially in view of Michoux. Thus, the fact that NH4 is unable to improve recombinant protein accumulation despite increases in biomass is not relevant to the obviousness rejection of record. 

	Applicant requests clarification of the unexpected result only occurring from 7-29 days. The Examiner notes that this appears to be a typographical error where the Examiner meant 7-19 days. Figures 9-11 appeared to provide support for this time frame 7+12d. 




. 
	Furthermore, to demonstrate the level of the ordinary artisan at the time the invention was effectively filed, the Examiner notes Herman (US 20070287633) for their teaching of promoting the growth of shoots from a log by applying a cytokinin, such as benzylaminopurine at a concentration of 5 mg/L to 100 mg/L. See claim 13. 

	The state of the prior art is such that one of ordinary skill in the art would have recognized that applying BAP at varying concentrations, including at around 100 ppm, would lead to improvements in plant biomass and/or promoting the growth of shoots. In fact, the concept of using cytokinins to improve plant morphology dates back nearly 30 years. 
	
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 6717034); Michoux (US 20120297507); Sugiura (J. Pestic. Sci., 2004, 29(4): 308-312); Benedetto et al (The Americas Journal of Plant Science and Biotechnology, 2010, 4(1): 1-22), Williamson et al (US 20130130314), De Lojo et al (Journal of Horticultural Science & Biotechnology, 2014, 89(2): 136-140), and Kazutoyo (US 4326877) as applied to claims 1-2, 7-11, 13-16, 18-22, 26 and 28-29 above, and further in view of Jamal et al (Biotechnology Advances, 2009, 27: 914-923) and Kato et al (Planta, 2004, 220(1): 97-104).
The claim is drawn to the method of claim 6, wherein old leaves from primary stems of the plant are excluded from harvesting. 
The teachings of Jiang in view of Michoux, Sugiura, Benedetto, Williamson, and De Lojo have been discussed above. 
Jiang in view of Michoux, Sugiura, Benedetto, Williamson, and De Lojo do not teach excluding harvesting old leaves from primary stems. 
Jamal teaches that older leaves, such as those undergoing senescence, increase the stress and negatively affect recombinant protein accumulation. Jamal also teaches that the top leaves 
Kato teaches that leaf senescence results in an upregulated expression of proteases and nucleases. 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to harvest younger leaves and avoid the older leaves from primary stems. One of ordinary skill in the art would have been motivated not harvest older primary leaves because basal leaves have reduced protein expression, as taught by Jamal, because older, senescing leaves have upregulated expression of proteases and nucleases. The ordinary artisan would have understood that the presence of upregulated proteases and nucleases would be detrimental to protein recovery yields because proteases degrade proteins. One of ordinary skill in the art would have had a reasonable expectation of success harvesting only those leaves with maximal expression of recombinant protein and leaving those older leaves having increased expression of proteases, for example. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 6717034); Michoux (US 20120297507); Sugiura (J. Pestic. Sci., 2004, 29(4): 308-312); Benedetto et al (The Americas Journal of Plant Science and Biotechnology, 2010, 4(1): 1-22), Williamson et al (US 20130130314), De Lojo et al (Journal of Horticultural Science & Biotechnology, 2014, 89(2): 136-140), and Kazutoyo (US 4326877) as applied to claims 1-2, 7-11, 13-16, 18-22, 26, and 28-29 above, and further in view of D’Aoust et al (US 9492528).
The claims are drawn to an influenza VLP comprising the HA protein obtained from the plant. 

Jiang in view of Michoux, Sugiura, Benedetto, Williamson, and De Lojo do not teach an influenza VLP comprising HA obtained from a plant. 
D’Aoust teaches a method of producing influenza VLPs in a plant comprising HA protein and harvesting the plant and purifying VLPs. See claim 1. 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to modify the increased biomass methods of Jiang in view of Dean and Sugiura with the method of D’Aoust to increase the production and recovery of influenza VLPs. One of ordinary skill in the art would have been motivated to do so because D’Aoust teaches that plant-made VLPs allow for easy scalability and economical productions. See col. 10, lines 15-19. One of ordinary skill in the art would have had a reasonable expectation of success because plant transformation is routine in the art, as taught by D’Aoust, and because D’Aoust teaches methods of producing influenza VLPs comprising HA in plants. 

	Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 6717034); Michoux (US 20120297507); Sugiura (J. Pestic. Sci., 2004, 29(4): 308-312); Benedetto et al (The Americas Journal of Plant Science and Biotechnology, 2010, 4(1): 1-22), Williamson et al (US 20130130314), De Lojo et al (Journal of Horticultural Science & Biotechnology, 2014, 89(2): 136-140), and Kazutoyo (US 4326877) as applied to claims 1-2, 7-11, 13-16, 18-22, 26 and 28-29 above, and further in view of Clemente (2006, Nicotiana (Nicotiana tobaccum, Nicotiana benthamiana). In: Wang K. (eds) Agrobacterium Protocols. Methods in Molecular Biology, vol 343. Humana Press.).
2s to about 350 µmol/m2s. 
The teachings of Jiang in view of Michoux, Sugiura, Benedetto, Williamson, and De Lojo have been discussed above. 
Jiang in view of Michoux, Sugiura, Benedetto, Williamson, and De Lojo do not teach exposing the plant or portion of the plant to a light duration of 17 to 24 hours per day at a light intensity of 60 µmol/m2s to about 350 µmol/m2s.
	Clemente teaches growing plants under an 18-h light regime and at a temperature of 28℃. See page 151, section 3.4.  While Clemente does not specifically state the light intensity needed at this stage of plant growth, Clemente does state that seedlings should be grown under an 18-light intensity regime with an approximate intensity of 140 µmol/m2s at 24-28℃. See page 148, Section 3.1.2. 
	At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to grow plants under the light regime and intensity set forth by Clemente. One of ordinary skill in the art would have been motivated to utilize this method because the growth and accumulation of transgenic plant material is routine in the art. One of ordinary skill in the art would have had a reasonable expectation of success growing transgenic plants under the specified conditions because Clemente specifies such features and because the growth of plants for recombinant protein production is routine in the art. 

Response to Arguments: 





	Conclusion
	No claim is allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662